= we!

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

In the Matter of ) No. 3:13-cr-00024-RRB-MMS

)
BRETT WADE HERSHBERGER, )

) WRIT OF HABEAS CORPUS AD
On Writ of Habeas Corpus ) PROSEQUENDUM
a )
UNITED STATES OF AMERICA )

)
DISTRICT OF ALASKA )

)

 

The President of the United States of America to:

State of Alaska Department of Corrections, United States Marshal, District of Alaska, or
his duly authorized representative, or any other duly authorized law enforcement officer.
GREETINGS:

We command that you have the body of BRETT WADE HERSHBERGER, by
you imprisoned and detained as it is said, at Wildwood Correctional Complex, under safe
and secure conduct, before the Judge of our District Court within and for the District of
Alaska, at Anchorage, Alaska, for scheduling initial appearance, and other proceedings as
the Court may desire, thereafter and as necessary in United States v. BRETT WADE
HERSHBERGER, Case No. 3:13-cr-00024-RRB-MMS now pending before said court,
and that you return said person to the State of Alaska Department of Corrections as soon

as the case may be disposed of, under safe and secure conduct.

Case 3:13-cr-00024-RRB-MMS Document 156 Filed 06/11/20 Page 1 of 2
be’ ~/

This is a continuing Writ on this date and such other times as the court directs.
WITNESS the Honorable Judge of the United States District Court of the District
of Alaska, at the Federal Building and U.S. Courthouse in the City of Anchorage,

Alaska on this 5th day of December, 2019.

JENNIFER GAMBLE,-- _--
ACTING CLERK, U. S. DISTRICT
COURT

  

MARSHALS RET
| do hearby certify that | recieved this WRIT f Habeas Corp s Ad
ProsequendunyTestificandum on

| hearby return this Writ Habeas Compue Unexetuted/executed,
dated Ld 7{2EQD in Anchorage, AK.

b Heun, US MARSHAL

By: - .

Investigative Analyst

Case 3:13-cr-00024-RRB-MMS Document 156 Filed 06/11/20 Page 2 of 2
